In the United States Court of Federal Claims
                                        No. 21-743C
                                    Filed: July 29, 2021

    * * * * * * * * * * * * * *              *
    VERNON-THEUNDER: JAMES,                  *
                                             *
                       Plaintiff,            *
                                             *
                v.                           *
                                             *
                                             *
    UNITED STATES,                           *
                                             *
                       Defendant.            *
                                             *
    * * * * * * * * * * * * * *              *
       Vernon-Theunder: James, pro se, Enola, PA.

       Brendan D. Jordan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With him were
Allison Kidd-Miller, Assistant Director, Commercial Litigation Branch; Martin F. Hockey,
Jr., Acting Director, Commercial Litigation Branch; Brian M. Boynton, Acting Assistant
Attorney General, Civil Division.

                                       OPINION
HORN, J.

         Pro se plaintiff, “Vernon-Theunder: James,” filed a complaint in the United States
Court of Federal Claims, which he refers to as a “Petition to Vacate a Void Judgment.”1
Plaintiff seeks $4,032,000,000.00 in “punitive” damages for a wide variety of, sometimes
difficult to follow, claims, including for apparent tax refund, false imprisonment, and
seizure of his property in connection with his arrest for income tax violations.

                                    FINDINGS OF FACT

      Plaintiff states that he and his “clients (U.S. Slaves Descendants)” attempted to
“process a refund from the Internal Revenue Service.” Plaintiff alleges that these filings
were an attempt to obtain a refund that he could not receive without using the Capital
Gains and REIT, i.e., Real Estate Investment Trusts form. Plaintiff claims that in the past


1 Capitalization, grammar, punctuation, abbreviations, spelling, emphasis, and choice of
words when quoted in this Opinion are as they originally appear in plaintiff’s submissions
to this court.
the Internal Revenue Service (IRS) had extorted a “bogus income tax” from him “under
duress and coercion.”

      According to a complaint filed by plaintiff in the United States District Court for the
Eastern District of Texas, plaintiff was found guilty of “false, fictitious or fraudulent claims
and aiding and abetting,” in October 2001, and, on January 25, 2002, plaintiff was
sentenced to 78 months in prison, followed by a 3-year term of supervised release. See
United States v. James, No. CRIM A 4:01-CR-57(1), 2009 WL 1690299, at *1 (E.D. Tex.
June 16, 2009). According to plaintiff’s complaint, he was ordered to pay $566,418.00 to
the IRS.

        Plaintiff alleges that while he was detained the United States searched plaintiff’s
dwelling and plaintiff’s mail box located at Mail Boxes, Etc., and allegedly seized property
belonging to him and his clients, which, according to plaintiff’s complaint, totaled
$250,000.00 in value. Specifically, plaintiff’s complaint states various government officials
“Conspired to Defraud Plaintiff of Monetary Assets in the amount of Two Hundred Fifty
Thousand Dollars in Violation of Texas Fraud Statutes and Federal Law.” Plaintiff also
alleges that the search warrant did not have an affidavit attached and, therefore, was
invalid, and that the warrant was “overbroad,” and included items that were not relevant
to the alleged crimes. Further, plaintiff alleges that the warrant was based on “prior illegal
trespass” by the IRS. Moreover, plaintiff states that he was not compensated for the
property taken, and that it was taken for “a private agenda” and not a public use. Plaintiff
claims that his ex-wife was allowed to keep $20,000.00 of the property “in exchange for
perjured testimony against Plaintiff.”

        Plaintiff further alleges that his imprisonment for tax violations amounted to
“Unlawful Arrest, Kidnapping, Hostage Keeping, and False Imprisonment,” and calculated
the damages to be $1,600,000.00 per day of imprisonment. Plaintiff, therefore, requests
punitive damages in the amount of “$4,032,000,000.00.” Furthermore, plaintiff claims that
he is “not a Citizen of the United States,” rather he alleges that he is a “non-juristic and
sovereigns natural person (non-enity).” He states that because he is a descendant of
African slaves brought to the United States by force, there is “No Documentation, or
Records showing mutual Agreement to be in and under the United States Constitution.”
Plaintiff also claims that the Texas Code of Criminal Procedures “forbids Federal Officers
from attempting to superscede state laws by enforcing Federal Laws in Texas.”

   Plaintiff requests the court:

   (a) Finds that the Defendants are engaging in conduct which is despicable and
       treasonous, engaging in RICO/Mafia and corrupt attacks upon the personal
       and business life of Plaintiff.
   (b) Finds that the Defendants are engaging in conduct used to expand Federal
       authority and at the same time expand Defendants power to circumvent the
       law, morality and Plaintiff privacy and due process rights.
   (c) Finds that the Defendants are attempting to establish international
       customs venue without leaving Texas or any other Union State.



                                               2
   (d) Finds that the Defendants are misapplying or misdirecting the authority and
       jurisdiction of Congress and cannot infringe upon the jurisdiction of the
       states provided a crime has actually occurred.
   (e) Finds that the U.S. Supreme Court decided that the United States cannot
       enforce a police power within the states and that the court decided that
       Federal Court have no authority to create statutory taxpayers.
   (f) Finds that the Defendants have committed felony violation of Texas Law
       and Federal Law in the Application of non-existent Violations of the Internal
       Revenue Code and Title 18 United States Code.
   (g) Finds that the Defendants are subject to Termination by Violating the 1998
       Restructuring and Reform Act, Specifically Title I, Section 1203(b) (3) and
       (6). & Title 18 USC Sec. 242, Treaty Law & Constitution, Deprivation of
       Right Under Color of Law. & Title 18 USC Sec. 241, Conspiracy against
       Rights.
   (h) Finds that the Defendants Seized illegally over Two Hundred Fifty
       Thousand Dollars worth of Plaintiff’s Clients Property (Money Order and
       Moneys) and Plaintiff personal and Business Property without just cause
       and under illegal Circumstances and Orders the Defendants to return all
       property and effects in good condition Seized by Defendants.
   (i) Finds that the 7 1/2 Years of False Imprisonment, and that the Jailing of
       Plaintiff both times to be illegal (See Warrant For Arrest Probation
       Violation as EXHIBIT P) and such action requires more than restitution as
       the exoneration of Defendants actions would send a chilling message to the
       private Sovereigns that justice cannot be had at any price and relations
       between any government Agency, Court of Congress and the People of the
       Union States would become Irreparable.
   (j) Finds that The U.S. Department of the Treasury Bureau of the Fiscal
       Service and IRS Notice of Levy on Wages, Salary, and Other so called
       Income to be illegal, See Attached Notices From The IRS and U.S.
       Department of the Treasury Bureau of the Fiscal Service as ( EXHIBIT O).

        In response to plaintiff’s complaint, defendant filed a motion to dismiss for lack of
subject matter jurisdiction and failure to state a claim, pursuant to Rule 12(b)(1) (2020) of
the Rules of the Court of Federal Claims (RCFC) and RCFC 12(b)(6), arguing this court
lacks jurisdiction over plaintiff’s claims, and that plaintiff “fails to adequately allege facts
that give rise to a claim for relief,” respectively. Defendant argues, among other responses
to the varied, and numerous, allegations in plaintiff’s complaint, that plaintiff’s claims
relating to “his arrest, imprisonment, and the search and seizure of his property,” cannot
be brought in this court, and further contends that the complaint fails to meet the
prerequisites for filing a tax claim in this court.

       Thereafter, plaintiff filed a response to defendant’s motion to dismiss and argues
that he is “not capable of committing a criminal against the United States by demanding
and attempting to process a refund from the Internal Revenue Service.” Plaintiff also
argues that he has alleged sufficient facts that must be accepted by the court as true.
Defendant’s reply in support of the motion to dismiss reiterates that this court does not



                                               3
have jurisdiction over plaintiff’s claims. Moreover, defendant asserts that the complaint
“almost entirely consists of conclusory statements and legal argumentation,” and fails to
adequately state a claim.

                                            DISCUSSION

        The court recognizes that plaintiff is proceeding pro se. When determining whether
a complaint filed by a pro se plaintiff is sufficient to invoke review by a court, a pro se
plaintiff is entitled to a more liberal construction of the pro se plaintiff’s pleadings. See
Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations contained in a pro se
complaint be held to “less stringent standards than formal pleadings drafted by lawyers”),
reh’g denied, 405 U.S. 948 (1972); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Hughes v. Rowe, 449 U.S. 5, 9-10 (1980); Estelle v. Gamble, 429 U.S. 97, 106 (1976),
reh’g denied, 429 U.S. 1066 (1977); Matthews v. United States, 750 F.3d 1320, 1322
(Fed. Cir. 2014); Jackson v. United States, 143 Fed. Cl. 242, 245 (2019), Diamond v.
United States, 115 Fed. Cl. 516, 524 (2014), aff’d, 603 F. App’x 947 (Fed. Cir.), cert.
denied, 135 S. Ct. 1909 (2015). However, “there is no ‘duty [on the part] of the trial
court . . . to create a claim which [plaintiff] has not spelled out in his [or her] pleading . . . .’”
Lengen v. United States, 100 Fed. Cl. 317, 328 (2011) (alterations in original) (quoting
Scogin v. United States, 33 Fed. Cl. 285, 293 (1995) (quoting Clark v. Nat’l Travelers Life
Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); see also Bussie v. United States, 96 Fed.
Cl. 89, 94, aff’d, 443 F. App’x 542 (Fed. Cir. 2011); Minehan v. United States, 75 Fed. Cl.
249, 253 (2007). “While a pro se plaintiff is held to a less stringent standard than that of
a plaintiff represented by an attorney, the pro se plaintiff, nevertheless, bears the burden
of establishing the Court’s jurisdiction by a preponderance of the evidence.” Riles v.
United States, 93 Fed. Cl. 163, 165 (2010) (citing Hughes v. Rowe, 449 U.S. at 9; and
Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.), reh’g and reh’g en banc denied
(Fed. Cir. 2002)); see also Kelley v. Secretary, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987) (“[A] court may not similarly take a liberal view of [] jurisdictional
requirement[s] and set a different rule for pro se litigants only.”); Hartman v. United States,
150 Fed. Cl. 794, 796 (2020); Schallmo v. United States, 147 Fed. Cl. 361, 363 (2020);
Hale v. United States, 143 Fed. Cl. 180, 184 (2019) (“[E]ven pro se plaintiffs must
persuade the court that jurisdictional requirements have been met.” (citing Bernard v.
United States, 59 Fed. Cl. 497, 499, aff'd, 98 F. App’x 860 (Fed. Cir. 2004))); Golden v.
United States, 129 Fed. Cl. 630, 637 (2016); Shelkofsky v. United States, 119 Fed. Cl.
133, 139 (2014) (“[W]hile the court may excuse ambiguities in a pro se plaintiff’s
complaint, the court ‘does not excuse [a complaint’s] failures.’” (quoting Henke v. United
States, 60 F.3d 795, 799 (Fed. Cir. 1995))); Harris v. United States, 113 Fed. Cl. 290, 292
(2013) (“Although plaintiff’s pleadings are held to a less stringent standard, such leniency
‘with respect to mere formalities does not relieve the burden to meet jurisdictional
requirements.’” (quoting Minehan v. United States, 75 Fed. Cl. at 253)).

      “Subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte.” Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004)
(Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)), reh’g and reh’g
en banc denied (Fed. Cir. 2004), cert. denied, 545 U.S. 1127 (2005); see also St. Bernard



                                                  4
Parish Gov’t v. United States, 916 F.3d 987, 992-93 (Fed. Cir. 2019) (“[T]he court must
address jurisdictional issues, even sua sponte, whenever those issues come to the court’s
attention, whether raised by a party or not, and even if the parties affirmatively urge the
court to exercise jurisdiction over the case.” (citing Foster v. Chatman, 136 S. Ct. 1737,
1745 (2016)); Int’l Elec. Tech. Corp. v. Hughes Aircraft Co., 476 F.3d 1329, 1330 (Fed.
Cir. 2007); Haddad v. United States, 152 Fed. Cl. 1, 16 (2021); Fanelli v. United States,
146 Fed. Cl. 462, 466 (2020). The Tucker Act, 28 U.S.C. § 1491 (2018), grants jurisdiction
to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
       or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1). As interpreted by the United States Supreme Court, the Tucker
Act waives sovereign immunity to allow jurisdiction over claims against the United States
(1) founded on an express or implied contract with the United States, (2) seeking a refund
from a prior payment made to the government, or (3) based on federal constitutional,
statutory, or regulatory law mandating compensation by the federal government for
damages sustained. See United States v. Navajo Nation, 556 U.S. 287, 289-90 (2009);
see also Me. Community Health Options v. United States, 140 S. Ct. 1308, 1327-28
(2020); United States v. Mitchell, 463 U.S. 206, 216 (1983); Sanford Health Plan v. United
States, 969 F.3d 1370, 1378 (Fed. Cir. 2020); Alvarado Hosp., LLC v. Price, 868 F.3d
983, 991 (Fed. Cir. 2017); Greenlee Cnty., Ariz. v. United States, 487 F.3d 871, 875 (Fed.
Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2007), cert. denied, 552 U.S. 1142 (2008);
Palmer v. United States, 168 F.3d 1310, 1314 (Fed. Cir. 1999); Gulley v. United States,
150 Fed. Cl. 405, 411 (2020); Kuntz v. United States, 141 Fed. Cl. 713, 717 (2019). “Not
every claim invoking the Constitution, a federal statute, or a regulation is cognizable under
the Tucker Act. The claim must be one for money damages against the United States . . . .”
United States v. Mitchell, 463 U.S. at 216; see also United States v. White Mountain
Apache Tribe, 537 U.S. 465, 472 (2003); N.Y. & Presbyterian Hosp. v. United States, 881
F.3d 877, 881 (Fed. Cir. 2018); Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir.),
cert. denied, 571 U.S. 945 (2013); RadioShack Corp. v. United States, 566 F.3d 1358,
1360 (Fed. Cir. 2009); Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343
(Fed. Cir. 2008) (“[P]laintiff must . . . identify a substantive source of law that creates the
right to recovery of money damages against the United States.”); Olson v. United States,
152 Fed. Cl. 33, 40-41 (2021); Jackson v. United States, 143 Fed. Cl. at 245. In Ontario
Power Generation, Inc. v. United States, the United States Court of Appeals for the
Federal Circuit identified three types of monetary claims for which jurisdiction is lodged in
the United States Court of Federal Claims. The Ontario Power Generation, Inc. court
wrote:

       The underlying monetary claims are of three types. . . . First, claims alleging
       the existence of a contract between the plaintiff and the government fall
       within the Tucker Act’s waiver . . . . Second, the Tucker Act’s waiver



                                              5
       encompasses claims where “the plaintiff has paid money over to the
       Government, directly or in effect, and seeks return of all or part of that sum.”
       Eastport S.S. [Corp. v. United States, 178 Ct. Cl. 599, 605-06,] 372 F.2d
       [1002,] 1007-08 [(1967)] (describing illegal exaction claims as claims “in
       which ‘the Government has the citizen’s money in its pocket’” (quoting
       Clapp v. United States, 127 Ct. Cl. 505, 117 F. Supp. 576, 580 (1954)) . . . .
       Third, the Court of Federal Claims has jurisdiction over those claims where
       “money has not been paid but the plaintiff asserts that he is nevertheless
       entitled to a payment from the treasury.” Eastport S.S., 372 F.2d at 1007.
       Claims in this third category, where no payment has been made to the
       government, either directly or in effect, require that the “particular provision
       of law relied upon grants the claimant, expressly or by implication, a right to
       be paid a certain sum.” Id.; see also [United States v. ]Testan, 424 U.S.
       [392,] 401-02 [(1976)] (“Where the United States is the defendant and the
       plaintiff is not suing for money improperly exacted or retained, the basis of
       the federal claim-whether it be the Constitution, a statute, or a regulation-
       does not create a cause of action for money damages unless, as the Court
       of Claims has stated, that basis ‘in itself . . . can fairly be interpreted as
       mandating compensation by the Federal Government for the damage
       sustained.’” (quoting Eastport S.S., 372 F.2d at 1009)). This category is
       commonly referred to as claims brought under a “money-mandating”
       statute.

Ont. Power Generation, Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); see
also Samish Indian Nation v. United States, 419 F.3d 1355, 1364 (Fed. Cir. 2005); Twp.
of Saddle Brook v. United States, 104 Fed. Cl. 101, 106 (2012).

        To prove that a statute or regulation is money-mandating, a plaintiff must
demonstrate that an independent source of substantive law relied upon “‘can fairly be
interpreted as mandating compensation by the Federal Government.’” United States v.
Navajo Nation, 556 U.S. at 290 (quoting United States v. Testan, 424 U.S. at 400); see
also United States v. White Mountain Apache Tribe, 537 U.S. at 472; United States v.
Mitchell, 463 U.S. at 217; Blueport Co., LLC v. United States, 533 F.3d 1374, 1383 (Fed.
Cir. 2008), cert. denied, 555 U.S. 1153 (2009); Szuggar v. United States, 145 Fed. Cl.
331, 335 (2019The source of law granting monetary relief must be distinct from the Tucker
Act itself. See United States v. Navajo Nation, 556 U.S. at 290 (The Tucker Act does not
create “substantive rights; [it is simply a] jurisdictional provision[] that operate[s] to waive
sovereign immunity for claims premised on other sources of law (e.g., statutes or
contracts).”); see also Me. Community Health Options v. United States, 140 S. Ct. at
1327-28. “‘If the statute is not money-mandating, the Court of Federal Claims lacks
jurisdiction, and the dismissal should be for lack of subject matter jurisdiction.’” Jan’s
Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1308 (Fed. Cir. 2008)
(quoting Greenlee Cnty., Ariz. v. United States, 487 F.3d at 876); see also N.Y. &
Presbyterian Hosp. v. United States, 881 F.3d at 881; Fisher v. United States, 402 F.3d
1167, 1173 (Fed. Cir. 2005) (noting that the absence of a money-mandating source is
“fatal to the court’s jurisdiction under the Tucker Act”); Olson v. United States, 152 Fed.



                                               6
Cl. at 41; Downey v. United States, 147 Fed. Cl. 171, 175 (2020) (“And so, to pursue a
substantive right against the United States under the Tucker Act, a plaintiff must identify
and plead a money-mandating constitutional provision, statute, or regulation.” (citing
Cabral v. United States, 317 F. App’x 979, 981 (Fed. Cir. 2008))); Jackson v. United
States, 143 Fed. Cl. at 245 (“If the claim is not based on a ‘money-mandating’ source of
law, then it lies beyond the jurisdiction of this Court.” (citing Metz v. United States, 466
F.3d 991, 997 (Fed. Cir. 2006)).

        “Determination of jurisdiction starts with the complaint, which must be well-pleaded
in that it must state the necessary elements of the plaintiff’s claim, independent of any
defense that may be interposed.” Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir.)
(citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 9-10 (1983)),
reh’g denied (Fed. Cir. 1997); see also Klamath Tribe Claims Comm. v. United States, 97
Fed. Cl. 203, 208 (2011); Gonzalez-McCaulley Inv. Grp., Inc. v. United States, 93 Fed.
Cl. 710, 713 (2010). A plaintiff need only state in the complaint “a short and plain
statement of the grounds for the court’s jurisdiction,” and “a short and plain statement of
the claim showing that the pleader is entitled to relief.” RCFC 8(a)(1), (2) (2020); Fed. R.
Civ. P. 8(a)(1), (2) (2021); see also Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57, 570 (2007)). To properly state a claim
for relief, “[c]onclusory allegations of law and unwarranted inferences of fact do not suffice
to support a claim.” Bradley v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998); see
also McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1363 n.9 (Fed. Cir. 2007) (Dyk, J.,
concurring in part, dissenting in part) (quoting C. WRIGHT AND A. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 1286 (3d ed. 2004)); “A plaintiff’s factual allegations must
‘raise a right to relief above the speculative level’ and cross ‘the line from conceivable to
plausible.’” Three S Consulting v. United States, 104 Fed. Cl. 510, 523 (2012) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. at 555), aff’d, 562 F. App’x 964 (Fed. Cir.), reh’g
denied (Fed. Cir. 2014); see also Hale v. United States, 143 Fed. Cl. at 190. As stated in
Ashcroft v. Iqbal, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation
of the elements of a cause of action will not do.’ 550 U.S. at 555. Nor does a complaint
suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft
v. Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 555).

        With respect to plaintiff’s demand for punitive damages, such damages are not
available as a form of relief in this court. See Brown v. United States, 105 F.3d 621, 624
(Fed. Cir. 1997) (noting that appellants’ demand for exemplary damages is beyond the
jurisdiction of the United States Court of Federal Claims); Harris v. United States, 135
Fed. Cl. 10, 14 (2017) (citing Greene v. United States, 65 Fed. Cl. 375, 379 (2005) (citing
Garner v. United States, 230 Ct. Cl. 941, 943 (1982))); Mastrolia v. United States, 91 Fed.
Cl. 369, 382 (2010) (“The United States has not waived sovereign immunity with regard
to punitive damages.”). In sum, punitive damages are not available to plaintiff in this court.

      In addition, in his complaint, plaintiff raised a number of constitutional allegations
over which this court also does not have jurisdiction. Plaintiff alleges that the government
“Seized illegally over Two Hundred Fifty Thousand Dollars worth of Plaintiff’s Clients
Property” and his own personal and business property “under illegal Circumstances.” To



                                               7
the extent that plaintiff is attempting to allege illegal search and seizure of his property
under the Fourth Amendment to the United States Constitution, this court does not have
jurisdiction to hear those claims. See Mahoney v. United States, 129 Fed. Cl. 589, 592
(2016) (“To the extent that Mr. Mahoney’s claim relies upon the First and Fourth
Amendments, the court lacks subject matter jurisdiction.”); see also Brown v. United
States, 105 F.3d at 623 (“Because monetary damages are not available for a Fourth
Amendment violation, the Court of Federal Claims does not have jurisdiction over a such
a violation.”); Whiteford v. United States, 148 Fed. Cl. 111, 120 (2020); Roberson v.
United States, 115 Fed. Cl. 234, 240 (“The Fourth Amendment is not money-mandating.”
(citing Brown v. United States, 105 F.3d at 623)), appeal dismissed, 556 F. App’x 966
(Fed. Cir. 2014); Haka v. United States, 107 Fed. Cl. 111, 113-14 (2012); Kam-Almaz v.
United States, 96 Fed. Cl. 84, 89 (2011) (“[T]his Court does not have jurisdiction to hear
claims contesting the lawfulness of a search and seizure because due process and Fourth
Amendment claims are reserved to the District Court.” (citing LeBlanc v. United States,
50 F.3d 1025, 1028 (Fed. Cir. 1995))), aff’d, 682 F.3d 1364 (Fed. Cir. 2012). Therefore,
this court does not have jurisdiction over any of plaintiff’s attempted allegations of illegal
search and seizure under the Fourth Amendment.

        Further, plaintiff claims that the government engaged “in conduct used to expand
Federal authority and at the same time expand Defendants power to circumvent the law,
morality and Plaintiff privacy and due process rights.” Plaintiff may be raising a due
process claim. To the extent plaintiff’s complaint raises due process claims pursuant to
the United States Constitution, the United States Court of Appeals for the Federal Circuit
has held that the United States Court of Federal Claims does not possess jurisdiction to
consider claims arising under the Due Process Clauses of the Fifth and Fourteenth
Amendments to the United States Constitution. See Crocker v. United States, 125 F.3d
1475, 1476 (Fed. Cir. 1997) (concluding that the United States Court of Federal Claims
has no jurisdiction over a due process violation under the Fifth and Fourteenth
Amendments (citing LeBlanc v. United States, 50 F.3d at 1028)); see also Smith v. United
States, 709 F.3d at 1116 (“The law is well settled that the Due Process clauses of both
the Fifth and Fourteenth Amendments do not mandate the payment of money and thus
do not provide a cause of action under the Tucker Act.” (citing LeBlanc v. United States,
50 F.3d at 1028)); In re United States, 463 F.3d 1328, 1335 n.5 (Fed. Cir.) (“[B]ecause
the [Fifth Amendment] Due Process Clause is not money-mandating, it may not provide
the basis for jurisdiction under the Tucker Act.”), reh’g and reh’g en banc denied (Fed.
Cir. 2006), cert. denied sub nom. Scholl v. United States, 552 U.S. 940 (2007); Acadia
Tech., Inc. & Global Win Tech., Ltd. v. United States, 458 F.3d 1327, 1334 (Fed. Cir.
2006); Collins v. United States, 67 F.3d 284, 288 (Fed. Cir.) (“[T]he [Fifth Amendment]
due process clause does not obligate the government to pay money damages.”), reh’g
denied (Fed. Cir. 1995); Mullenberg v. United States, 857 F.2d 770, 773 (Fed. Cir. 1988)
(finding that the Due Process clauses “do not trigger Tucker Act jurisdiction in the courts”);
Murray v. United States, 817 F.2d 1580, 1583 (Fed. Cir. 1987) (noting that the Fifth
Amendment Due Process clause does not include language mandating the payment of
money damages); Yates v. United States, 150 Fed. Cl. 128, 135 (2020) (citing LeBlanc
v. United States, 50 F.3d at 1028); Whiteford v. United States, 148 Fed. Cl. at 121 (citing
Smith v. United States, 709 F.3d at 1116); Vondrake v. United States, 141 Fed. Cl. 599,



                                              8
602 (2019) (citing Smith v. United States, 709 F.3d at 1116); Maehr v. United States, 139
Fed. Cl. 1, 3-4 (2018) (stating that Smith v. United States, 709 F.3d at 1114, “remains
controlling law today”), aff’d, 767 F. App’x 914 (Fed. Cir. 2019), petition for cert. docketed,
(U.S. July 11, 2019) (No. 19-5151); Zainulabeddin v. United States, 138 Fed. Cl. 492, 505
(2018) (citing LeBlanc v. United States, 50 F.3d at 1028); Harper v. United States, 104
Fed. Cl. 287, 291 n.5 (2012); Hampel v. United States, 97 Fed. Cl. at 238. Accordingly,
this court does not have jurisdiction over any due process claims plaintiff may be trying
to bring in this court.

        Plaintiff further alleges in his complaint that “Defendants are subject to Termination
by Violating the 1998 Restructuring and Reform Act, Specifically Title I, Section 1203(b)
(3) and (6). & Title 18 USC Sec. 242, Treaty Law & Constitution, Deprivation of Right
Under Color of Law. & Title 18 USC Sec. 241, Conspiracy against Rights.” If plaintiff
is trying to allege a general violation of his civil rights, under 42 U.S.C. § 1983 (2018) or
any other civil rights statute, the United States Court of Federal Claims lacks jurisdiction
to hear claims alleging a deprivation of civil rights under color of law. See Elkins v. United
States, 229 Ct. Cl. 607, 608 (1981) (“[W]e do not have jurisdiction over claims based upon
alleged violations of the civil rights laws.” (citation omitted)); see also Weir v. United
States, 141 Fed. Cl. 169, 177-78 (2018); Johnson v. United States, 135 Fed. Cl. 565, 575
(2017) (“Section 1343 of Title 28 provides the federal District Courts original jurisdiction
over any relief requested under an ‘Act of Congress providing for the protection of civil
rights.’” (citations omitted)); Vincent v. United States, 135 Fed. Cl. 561, 563 (2017)
(“[A]ctions for civil rights violations brought under 42 U.S.C. § 1983 (2012) cannot be
heard by this court.” (citing Marlin v. United States, 63 Fed. Cl. 475, 476 (2005), appeal
dismissed, 146 F. App’x 491 (Fed. Cir. 2005))), aff’d, 733 F. App’x 529 (Fed. Cir. 2018);
Wagstaff v. United States, 105 Fed. Cl. 99, 109 (2012); May v. United States, 104 Fed.
Cl. 278, 284 (2012), aff’d, 534 F. App’x 930 (Fed. Cir. 2013). Furthermore, in Blassingame
v. United States, a Judge of this court determined that jurisdiction is lacking over claims
brought pursuant to civil rights laws, including 42 U.S.C. § 1983, as jurisdiction for such
claims remains exclusively with the United States District Courts. See Blassingame v.
United States, 33 Fed. Cl. 504, 505, aff’d, 73 F.3d 379 (Fed. Cir. 1995), reh’g denied
(Fed. Cir.), cert. denied, 517 U.S. 1237 (1996). Therefore, to the extent plaintiff may be
trying to allege any claims based on 42 U.S.C. § 1983, this court does not have
jurisdiction.

        In addition, plaintiff alleges that “the Defendants have committed felony violation
of Texas Law and Federal Law in the Application of non-existent Violations of the Internal
Revenue Code and Title 18 United States Code.” To the extent that plaintiff is alleging
any criminal acts, defendant argues that this court does not have jurisdiction over any of
plaintiff’s criminal claims. Defendant is correct, the jurisdiction of the United States Court
of Federal Claims does not include jurisdiction over criminal causes of action. See Joshua
v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994); Yates v. United States, 150 Fed. Cl.
at 135 (citing Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994)); Kenyon v.
United States, 127 Fed. Cl. 767, 774 (2016), aff’d, 683 F. App’x 945 (Fed. Cir. 2017)
(citing Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)); Whiteford v. United
States, 148 Fed. Cl. at 122; Flippin v. United States, 146 Fed. Cl. 179, 183 (2019) (citing



                                              9
Joshua v. United States, 17 F.3d 378); Cooper v. United States, 104 Fed. Cl. 306, 312
(2012) (“[T]his court does not have jurisdiction over [plaintiff’s] claims because the court
may review neither criminal matters, nor the decisions of district courts.” (internal citation
omitted))); Leitner v. United States, 92 Fed. Cl. at 224; Mendes v. United States, 88 Fed.
Cl. 759, 762, appeal dismissed, 375 F. App’x 4 (Fed. Cir. 2009); Hufford v. United States,
87 Fed. Cl. 696, 702 (2009) (holding that the United States Court of Federal Claims lacked
jurisdiction over claims arising from the violation of a criminal statute); Fullard v. United
States, 78 Fed. Cl. 294, 301 (2007) (“[P]laintiff alleges criminal fraud, a subject matter
over which this court lacks jurisdiction.” (citing 28 U.S.C. § 1491; Joshua v. United States,
17 F.3d at 379)). Because this court does not have jurisdiction over claims alleging
criminal acts, plaintiff’s criminal claims must fail for lack of subject matter jurisdiction in
this court.

        Plaintiff also raises claims against a mix of state and United States government
officials. Defendant argues that this court does not have jurisdiction over claims raised
against any defendant other than the United States. It is well established that this court
lacks jurisdiction to hear claims against state or local officials, who are not federal
employees. See United States v. Sherwood, 312 U.S. 584, 588 (1941) (noting that “if the
relief sought is against others than the United States the suit as to them must be ignored
as beyond the jurisdiction of the court [United States Court of Claims]” (citing United
States v. Jones, 131 U.S. 1, 9 (1889); Lynn v. United States, 110 F.2d 586, 588 (5th Cir.
1940); Leather & Leigh v. United States, 61 Ct. Cl. 388 (1925))); see also Brown v. United
States, 105 F.3d 621, 624 (Fed. Cir. 1997) (“The Tucker Act grants the Court of Federal
Claims jurisdiction over suits against the United States, not against individual federal
officials.”); Bey v. United States, No. 20-906C, 2021 WL 2006573, at *3 (Fed. Cl. May 19,
2021) (holding that the United States Court of Federal Claims does not have jurisdiction
over claims against state and local agencies); Gulley v. United States, 150 Fed. Cl. 405,
412-13 (2020); Cooper v. United States, 137 Fed. Cl. 432, 434 (2018) (finding that the
United States Court of Federal Claims “lacks subject matter jurisdiction to consider
plaintiff's claims to the extent they are made against individuals”); Robinson v. United
States, 127 Fed. Cl. 417, 420 (2016) (“The court is without ‘jurisdiction over claims against
individuals.’” (quoting Emerson v. United States, 123 Fed. Cl. 126, 129 (2015))); Merriman
v. United States, 128 Fed. Cl. 599, 602 (2016) (“The United States Court of Federal
Claims does not have subject matter jurisdiction over claims against private individuals or
state officials.” (citing United States v. Sherwood, 312 U.S. at 588)); Hicks v. United
States, 118 Fed. Cl. 76, 81 (2014); Cox v. United States, 105 Fed. Cl. 213, 216, appeal
dismissed, 12-5108 (Fed. Cir. 2012); Reid v. United States, 95 Fed. Cl. 243, 248 (2010)
(“When a plaintiff’s complaint names private parties, or local, county, or state agencies,
rather than federal agencies, this court [the United States Court of Federal Claims] has
no jurisdiction to hear those allegations.” (quoting Moore v. Pub. Defs. Office, 76 Fed. Cl.
617, 620 (2007))). Therefore, this court lacks jurisdiction to review plaintiff’s claims
against any of the state officials mentioned in plaintiff’s complaint.

       Although defendant acknowledges that this court has jurisdiction over claims
“seeking the refund of [Federal] taxes alleged to have been erroneously or unlawfully
assessed or collected,” defendant argues that plaintiff has failed to satisfy the



                                              10
prerequisites for filing a tax refund claim in this court, citing Ishler v. United States, 115
Fed. Cl. 530 (2014). According to defendant, quoting Ishler v. United States, 115 Fed. Cl.
at 535, this first requires a plaintiff to:

       1) “pay his tax liability in full”; 2) “file a timely administrative refund claim
       with the IRS”; and 3) “satisfy the requirements of IRC § 6532, which
       provides, inter alia, that ‘[n]o suit or proceeding under [IRC §] 7422(a) for
       the recovery of any internal revenue tax, penalty, or other sum, shall be
       begun . . . after the expiration of 2 years from the date of mailing by certified
       mail or registered mail by the Secretary to the taxpayer of a notice of the
       disallowance of the part of the claim to which the suit or proceeding relates.”

       Notably, the United States Supreme Court has indicated that:

       A taxpayer seeking a refund of taxes erroneously or unlawfully assessed or
       collected may bring an action against the Government either in United
       States district court or in the United States Court of Federal Claims. The
       Internal Revenue Code specifies that before doing so, the taxpayer must
       comply with the tax refund scheme established in the Code. That scheme
       provides that a claim for a refund must be filed with the Internal Revenue
       Service (IRS) before suit can be brought, and establishes strict timeframes
       for filing such a claim.

United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 4 (2008) (citations omitted);
see also United States v. Dalm, 494 U.S. 596, 609-10, reh’g denied, 495 U.S. 941 (1990);
RadioShack Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir. 2009) (“[I]n the
context of tax refund suits, the [United States Supreme] Court has held that the Court of
Federal Claims’ Tucker Act jurisdiction is limited by the Internal Revenue Code, including
26 U.S.C. § 7422(a).”2); Computervision Corp. v. United States, 445 F.3d 1355, 1363
(Fed. Cir.), reh’g and reh’g en banc denied, 467 F.3d 1322 (Fed. Cir. 2006), cert. denied,
549 U.S. 1338 (2007); Whiteford v. United States, 148 Fed. Cl. at 119 (“Accordingly,
this Court does not possess subject-matter jurisdiction to consider a claim to recover


2 Before filing a tax refund claim in federal court, a plaintiff is required to file a claim with
the IRS for the amount of the alleged refund, pursuant to 26 U.S.C. § 7422(a) (2018),
which states:

       No suit or proceeding shall be maintained in any court for the recovery of
       any internal revenue tax alleged to have been erroneously or illegally
       assessed or collected, or of any penalty claimed to have been collected
       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been duly
       filed with the Secretary, according to the provisions of law in that regard,
       and the regulations of the Secretary established in pursuance thereof.

26 U.S.C. § 7422(a).

                                               11
internal revenue tax unless the taxpayer first files a claim for a tax refund with the IRS.”);
Kiselis v. United States, 131 Fed. Cl. 54, 60 (2017) (“To establish jurisdiction, Plaintiff
must establish that he filed an administrative refund claim with the IRS prior to filing suit
in this Court.”); Fremuth v. United States, 129 Fed. Cl. 684, 688 (2016) (“This Court’s
exercise of [tax refund] jurisdiction is subject, however, to several statutory and
jurisprudential prerequisites.”); Smith v. United States, 111 Fed. Cl. 740, 743 (2013)
(noting that Congress intended for 26 U.S.C. § 7422(a) to apply broadly); Dumont v.
United States, 85 Fed. Cl. 425, 428 (“To recover under the Tucker Act, a plaintiff must
adhere to the requirements of 26 U.S.C. § 7422(a), which states that ‘no such suit shall
be maintained in any court . . . until a claim for refund or credit has been duly filed with
the Secretary.’” (quoting 26 U.S.C. § 7422(a))), aff’d, 345 F. App’x 586 (Fed. Cir. 2009),
cert. denied, 559 U.S. 1101 (2010); Buser v. United States, 85 Fed. Cl. 248, 256 (2009).
In a tax refund suit, a threshold requirement that a plaintiff must demonstrate for recovery
is overpayment of tax money to the IRS. See Williams v. United States, 112 Fed. Cl. 67,
75 (2013) (citing Pac. Gas and Elec. Co. v. United States, 417 F.3d 1375, 1381 (Fed. Cir.
2005), reh’g and reh’g en banc denied (Fed. Cir. 2006)). The Judge in the Williams case
indicated that to pursue a tax refund claim, a plaintiff must provide the court “with grounds
and facts sufficient to support the claim,” namely information that indicates “the amount
of tax liability and all tax payments made.” Id. (citing 26 C.F.R. § 301.6402-2(b)(1)).

       Further, the requirements of RCFC 9(m) detail the “jurisdictional prerequisites” for
maintaining a tax refund claim in this court. See Simmons v. United States, 127 Fed. Cl.
153, 160, (2016); see also Jackson v. United States, 143 Fed. Cl. 242, 246 (2019)
(holding that if a plaintiff fails to satisfy RCFC 9(m), this court “lacks jurisdiction” to hear
a tax refund suit). RCFC 9(m) (2020) states that:

       In pleading a claim for a tax refund, a party must:
       (1) file the pleading under seal along with a redacted version of the
       pleading that conforms to RCFC 5.2; and
       (2) include:
                (A) a copy of the claim for refund, and
                (B) a statement identifying:
                       (i) the tax year(s) for which a refund is sought;
                       (ii) the amount, date, and place of each payment to be
                       refunded;
                       (iii) the date and place the return was filed, if any;
                       (iv) the name, address, and identification number of the
                       taxpayer(s) appearing on the return;
                       (v) the date and place the claim for refund was filed; and
                       (vi) the identification number of each plaintiff, if different from
                       the identification number of the taxpayer.

RCFC 9(m).

      Plaintiff does not state in his complaint or subsequent submissions to the court
whether he “paid his tax liability in full, whether he timely filed an administrative claim with



                                               12
the IRS, and the amount of his tax payments and tax liability,” nor does plaintiff allege any
specific claim as to the year and tax refund to which he claims to be entitled. In sum, the
United States Court of Federal Claims may only hear claims for which the petitioning
taxpayer has fulfilled all of his or her tax liabilities for the tax year in question before the
refund claim is heard. See Flora v. United States, 357 U.S. 63, 72-73 (1958) (Flora I),
aff’d on reh’g, 362 U.S. 145 (Flora II), reh’g denied, 362 U.S. 972 (1960). In Flora II, the
United States Supreme Court stated that 28 U.S.C. § 1346(a)(1) (2018) requires
“payment of the full tax before suit.” Flora II, 362 U.S. 145, 150, 177, reh’g denied, 362
U.S. 972 (1960); see also Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002)
(affirming United States Court of Federal Claim’s dismissal of pro se plaintiff’s tax refund
suit for lack of subject matter jurisdiction when plaintiff did not allege that he had paid his
taxes for the years in which he sought a tax refund and when plaintiff’s tax returns
submitted to the court also showed that plaintiff did not pay any taxes for those years);
Shore v. United States, 9 F.3d 1524, 1526 (Fed. Cir. 1993) (“The full payment requirement
of Section 1346(a)(1) and Flora applies equally to tax refund suits brought in the Court of
Federal Claims . . . .” (citing Tonasket v. United States, 218 Ct. Cl. 709, 711-12, 590 F.2d
343 (1978))); Yates v. United States, 150 Fed. Cl. at 139-40 (“Because Mr. Yates has not
satisfied the full payment rule, any refund claim he asserts in the complaint cannot
proceed in this court.”); Simmons v. United States, 127 Fed. Cl. at 159 (dismissing tax
refund claims for lack of jurisdiction when the plaintiff failed “to allege, much less
demonstrate, that he has fully paid his outstanding tax liabilities” for the tax years at
issue); Artuso v. United States, 80 Fed. Cl. 336, 338 (2008). Plaintiff has not even alleged
that he filed an administrative claim with the IRS. Moreover, there is no allegation or
indication in the record before the court that he did so. For these reasons, plaintiff’s claim
that he is owed any tax refund must be denied.

        In addition, plaintiff alleges that he was unlawfully imprisoned for seven and a half
years. Defendant argues that plaintiff’s complaint fails to meet the requirements for claims
for unjust conviction and imprisonment under 28 U.S.C. § 1495 (2018). According to 28
U.S.C. § 1495, “[t]he United States Court of Federal Claims shall have jurisdiction to
render judgment upon any claim for damages by any person unjustly convicted of an
offense against the United States and imprisoned.” 28 U.S.C. § 1495. A Judge of the
United States Court of Federal Claims has explained that 28 U.S.C. § 1495, “must be
read in conjunction with 28 U.S.C. § 2513.” Humphrey v. United States, 52 Fed. Cl. 593,
596 (2002), aff’d, 60 F. App’x 292 (Fed. Cir. 2003) (citations omitted); see also Redd v.
United States, 147 Fed. Cl. 602, 605 (2020) (“However, a plaintiff bringing suit pursuant
to 28 U.S.C. § 1495 must satisfy the requirements of 28 U.S.C. § 2513.”); Abu-Shawish
v. United States, 120 Fed. Cl. 812, 813 (2015) (“To establish jurisdiction, however, a
plaintiff seeking compensation under Section 1495 must also meet the requirements of
28 U.S.C. § 2513(a)(1).”). The statute at 28 U.S.C. § 2513 states:

       (a) Any person suing under section 1495 of this title must allege and prove
           that:

                (1) His conviction has been reversed or set aside on the
                ground that he is not guilty of the offense of which he was



                                              13
                 convicted, or on new trial or rehearing he was found not
                 guilty of such offense, as appears from the record or
                 certificate of the court setting aside or reversing such
                 conviction, or that he has been pardoned upon the stated
                 ground of innocence and unjust conviction and
                 (2) He did not commit any of the acts charged or his acts,
                 deeds, or omissions in connection with such charge
                 constituted no offense against the United States, or any
                 State, Territory or the District of Columbia, and he did not by
                 misconduct or neglect cause or bring about his own
                 prosecution.

       (b) Proof of the requisite facts shall be by a certificate of the court or pardon
           wherein such facts are alleged to appear, and other evidence thereof
           shall not be received.

       (c) No pardon or certified copy of a pardon shall be considered by the
           United States Court of Federal Claims unless it contains recitals that the
           pardon was granted after applicant had exhausted all recourse to the
           courts and that the time for any court to exercise its jurisdiction had
           expired.

       (d) The Court may permit the plaintiff to prosecute such action in forma
           pauperis.

       (e) The amount of damages awarded shall not exceed $100,000 for each
           12-month period of incarceration for any plaintiff who was unjustly
           sentenced to death and $50,000 for each 12-month period of
           incarceration for any other plaintiff.

28 U.S.C. § 2513 (2018) (emphasis in original). As the statute quoted directly above
indicates, 28 U.S.C. § 2513 requires that a plaintiff filing suit pursuant to 28 U.S.C. § 1495,
“must allege and prove” that “[h]is conviction has been reversed or set aside on the
ground that he is not guilty of the offense of which he was convicted . . . or that he has
been pardoned upon the stated ground of innocence and unjust conviction,” and, that
“[h]e did not commit any of the acts charged.” 28 U.S.C. § 2513(a); see also Abu-Shawish
v. United States, 120 Fed. Cl. at 813 (“[I]n order for this court to have jurisdiction, a plaintiff
must obtain a certificate of innocence from the district court which states that not only was
he not guilty of the crime of conviction, but also that none of his acts related to the charged
crime were other crimes.”); Carpenter v. United States, 118 Fed. Cl. 712, 713 (2014)
(“Jurisdiction conferred by Section 1495 is limited to a plaintiff who proves that his
conviction has been reversed or set aside on the grounds that he is not guilty . . . or that
he has been pardoned.”). In Humphrey, this court indicated, “[t]hese jurisdictional
requirements [of 28 U.S.C. § 1495 and 28 U.S.C. § 2513] are strictly construed, and a
heavy burden is placed upon a claimant seeking relief under such provisions.” Humphrey
v. United States, 52 Fed. Cl. at 596; see also Wood v. United States, 91 Fed. Cl. 569,



                                                14
577 (2009) (holding that compliance with § 2513, including submission of a certificate of
innocence from the federal district court, is a prerequisite to the jurisdiction of the Court
of Federal Claims). Additionally, as noted in Sykes v. United States, 105 Fed. Cl. 231
(2012), “a certificate or pardon must ‘either explicitly or by factual recitation’ state that the
plaintiff has satisfied the requirements of Section 2513.” Id. at 233 (quoting Humphrey v.
United States, 52 Fed. Cl. at 597). Plaintiff does not allege that his conviction has been
set aside. In fact, nowhere in plaintiff’s complaint is there even a suggestion that his
conviction has been set aside, nor does he present any certificate or pardon indicating as
much. Therefore, this court does not have jurisdiction to hear plaintiff’s claim for unjust
conviction and imprisonment.3

        Defendant further argues that, aside from the jurisdictional failings of the complaint,
plaintiff’s complaint largely “consists of legal conclusions and argumentation” that do not
sufficiently allege a cause of action and must fail pursuant to RCFC 12(b)(6) for failure to
state a claim. The United States Supreme Court has held:

       While a complaint attacked by Rule 12(b)(6) motion to dismiss does not
       need detailed factual allegations, ibid. [Conley v. Gibson, 355 U.S. 41, 47
       (1957)]; Sanjuan v. American Bd. Of Psychiatry and Neurology, Inc., 40
       F.3d 247, 251 (C.A.7 1994), a plaintiff’s obligation to provide the “grounds”
       of his “entitlement to relief” requires more than labels and conclusions, and
       a formulaic recitation of the elements of a cause of action will not do, see
       Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a motion to dismiss, courts
       “are not bound to accept as true a legal conclusion couched as a factual
       allegation”). Factual allegations must be enough to raise a right to relief
       above the speculative level, see 5 C. Wright & A. Miller, Federal Practice
       and Procedure §1216 pp. 235-236 (3d ed. 2004) (hereinafter Wright &
       Miller) (“[T]he pleading must contain something more . . . than . . . a
       statement of facts that merely creates a suspicion [of] a legally cognizable
       right of action”), on the assumption that all the allegations in the complaint
       are true (even if doubtful in fact), see, e.g., Swierkiewicz v. Sorema N.A.,
       535 U.S. 506, 508 n.1 (2002); Nietzke v. Williams, 490 U.S. 319, 327 (1989)
       (“Rule 12(b)(6) does not countenance . . . dismissals based on a judge’s
       disbelief of a complaint’s factual allegations”); Scheuer v. Rhodes, 416 U.S.
       232, 236 (1974) (a well-pleaded complaint may proceed even if it appears
       “that a recovery is very remote and unlikely”).

                                              ...

       [W]e do not require heightened fact pleading of specifics, but only enough
       facts to state a claim that relief that is plausible on its face.

Bell Atl. Corp. v. Twombly, 550 U.S. at 555-56, 570 (brackets added) (footnote omitted)
(first three omissions in original); see also Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell

3 Plaintiff’s claim for damages as a result of his claim for unjust conviction also fails for
lack of sufficient allegations and documentation.

                                               15
Atl. Corp. v. Twombly, 550 U.S. at 555-57, 570); Am. Bankers Ass’n v. United States, 932
F.3d 1375, 1380 (Fed. Cir. 2019); Frankel v. United States, 842 F.3d 1246, 1249 (Fed.
Cir. 2016); A&D Auto Sales, Inc. v. United States, 748 F.3d 1142, 1157 (Fed. Cir. 2014);
Bell/Heery v. United States, 739 F.3d 1324, 1330 (Fed. Cir. 2014), reh’g and reh’g en
banc denied, (Fed. Cir. 2014); Kam-Almaz v. United States, 682 F.3d 1364, 1367 (Fed.
Cir. 2012) (“The facts as alleged ‘must be enough to raise a right to relief above the
speculative level, on the assumption that all the allegations in the complaint are true (even
if doubtful in fact).’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S at 557)); Totes-lsotoner
Corp. v. United States, 594 F.3d 1346, 1354-55 (Fed. Cir. 2010), cert. denied, 562 U.S.
830 (2010); Bank of Guam v. United States, 578 F.3d 1318, 1326 (Fed. Cir. 2009) (“In
order to avoid dismissal for failure to state a claim, the complaint must allege facts
‘plausibly’ suggesting (not merely consistent with)’ a showing of entitlement to relief.”
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 557)), reh’g and reh’g en banc denied,
(Fed. Cir. 2009), cert. denied, 561 U.S. 1006 (2010); Cambridge v. United States, 558
F.3d 1331, 1335 (Fed. Cir. 2009) (“[A] plaintiff must plead factual allegations that support
a facially ‘plausible’ claim to relief in order to avoid dismissal for failure to state a claim.”
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 570)); Cary v. United States, 552 F.3d
1373, 1376 (Fed. Cir.) (“The factual allegations must be enough to raise a right to relief
above the speculative level. This does not require the plaintiff to set out in detail the facts
upon which the claim is based, but enough facts upon which the claim is based, but
enough facts to state a claim to relief that is plausible on its face.” (citing Bell Atl. Corp. v.
Twombly, 550 U.S. at 555, 570)), reh’g denied, (Fed. Cir.), cert. denied, 557 U.S. 937
(2009); Christen v. United States, 133 Fed. Cl. 226, 229 (2017); Christian v. United States,
131 Fed. Cl. 134, 144 (2017); Vargas v. United States, 114 Fed. Cl. 226, 232 (2014);
Fredericksburg Non-Profit Hous. Corp. v. United States, 113 Fed. Cl. 244, 253 (2013),
aff’d, 579 F. App’x 1004 (Fed. Cir. 2014); Peninsula Grp. Capital Corp. v. United States,
93 Fed. Cl. 720, 726-27 (2010); Legal Aid Soc’y of N.Y. v. United States, 92 Fed. Cl. 285,
292, 298 n.14 (2010). The complaint filed by Mr. James does not meet the standard
articulated in Conley v. Gibson and Iqbal v. Ashcroft, since plaintiff’s allegations are
conclusory and none of plaintiff’s claims are supported by sufficient allegations or
documentation.

       The court notes that plaintiff filed an “Affidavit in Opposition to Defendant’s Motion
to Dismiss,” in which he reiterated his claim that he is a “Sovereign,” and is not subject
“to any real or imaginary statutory regulations or quasi laws.” Additionally, plaintiff filed a
“MEMORANDUM OF LAW WITH POINTS AND AUTHORITIES ON ‘SOVEREIGNTY’ OF
THE people In Relation to ‘government’ of the several Compact De-facto States and the
Federal Government. In Support of the Plaintiff’s Affidavit in opposition to Defendant’s
Motion to Dismiss.”4 The filings by plaintiff offered his discussion of “sovereignty” in


4 Defendant notes that plaintiff “incorrectly argues in his response brief that the United
States ‘is alleging that it has Subject matter Jurisdiction over the Plaintiff.’” Defendant
pointed out that plaintiff appeared to confuse subject matter jurisdiction with personal
jurisdiction, and his arguments that he is a sovereign individual are not relevant to this
court’s lack of subject matter jurisdiction, even though plaintiff was the one who filed a
case in this court.

                                               16
support of plaintiff’s claim that he is a sovereign individual. As has been explained by
Judges of the United States Court of Federal Claims, the Sovereign Citizen Movement, if
this is what plaintiff is espousing, is comprised of individuals who “believe that they are
not subject to federal government authority and employ various tactics in an attempt to,
among other acts, avoid paying taxes, extinguish debts, and derail criminal proceedings.”
Walby v. United States, 144 Fed. Cl. 1, 3 (2019). A theory of this doctrine is based on the
idea that before the Fourteenth Amendment, there were no U.S. citizens, and instead
people were citizens of their states. See id. As explained by the Judge in Walby v. United
States, even after the Fourteenth Amendment was passed, these individuals allege that
United States citizenship is optional, and that the government “has tricked the populace
into becoming U.S. citizens by entering into ‘contracts’ embodied in such documents as
birth certificates and social security cards.” Id. As further explained by the Judge in Walby,
the theory that these “sovereign citizens” are not subject to taxation has “long been
rejected as ‘completely lacking in legal merit and patently frivolous.’” Id. (quoting Lonsdale
v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990)). Regardless, plaintiff’s arguments
regarding his sovereignty status are not relevant as this court does not have subject
matter jurisdiction over plaintiff’s claims.


                                      CONCLUSION

      For the reasons stated above, this court lacks jurisdiction to hear plaintiff’s claims,
and furthermore, plaintiff has failed to state claims which can be heard in this court.
Therefore, defendant’s motion to dismiss is GRANTED. Plaintiff’s complaint is
DISMISSED. The Clerk’s Office shall enter JUDGMENT consistent with this Opinion.

       IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                 Judge




                                             17